Exhibit 10(u)(vii)

EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of January 21, 2020 (the “Effective Date”) by
and between Albany International Corp. (the "Company") and A. William Higgins
("Executive").

 

1.         Duties and Scope of Employment.

 

(a) Positions and Duties. Commencing on the Effective Date, Executive will serve
as President and Chief Executive Officer of the Company, reporting to the
Company's Board of Directors (the "Board"). The period during which Executive is
employed by the Company under this Agreement is referred to herein as the
"Employment Term." During the Employment Term, Executive will render such
business and professional services in the performance of his duties, consistent
with Executive's position within the Company, as may be assigned to him by the
Board. Executive shall be based at the Company's headquarters in Rochester, New
Hampshire, or such other place, as may be reasonably requested by the Company.

 

Executive shall continue to be nominated for election to the Board such that his
nomination shall be voted on by the shareholders of the Company at annual
shareholder’s meetings during the Employment Term.

 

(b) Obligations. During the Employment Term, Executive will devote Executive's
full business efforts to the Company and will use good faith efforts to
discharge Executive's obligations under this Agreement to the best of
Executive's ability. For the duration of the Employment Term, Executive agrees
not to serve as a director for any for-profit entity or organization or actively
engage in any employment, occupation, or consulting activity, without the prior
approval of the Board, in its sole discretion; provided, however, that Executive
may, without the approval of the Board, (i) serve in any capacity with any
civic, educational, or charitable organization and (ii) manage his personal
investments; in each case, provided such services do not interfere with
Executive's obligations to the Company.

 

2.         Term of Agreement; At-Will Employment. Executive and the Company
agree that Executive's employment with the Company constitutes "at-will"
employment. Executive and the Company acknowledge that, subject to the
provisions of Sections 5 and 6 of this Agreement, Executive's employment
relationship with the Company may be terminated at any time, upon written notice
to the other party, with or without good cause, at the option either of the
Company or Executive.

 

3.         Compensation.

 

(a) Base Salary. Commencing on the Effective Date, the Company will pay
Executive an annual salary of $850,000 as compensation for his services (such
annual salary, as is then effective, to be referred to herein as "Base Salary").
The Base Salary will be paid periodically in accordance with the Company's
normal payroll practices and be subject to standard and customary withholdings.

Page 1 of 10

 

Executive's salary will be subject to review by the Compensation Committee of
the Board, or any successor thereto (the "Committee"), at least annually, and
adjustments will be made in the discretion of the Committee.

 

(b) Annual Bonus. Executive will be granted an Annual Performance Period (“APP”)
award for service performed in 2020 under the Company's 2017 Incentive Plan, to
be determined and paid in cash during early 2021. Under this award, Executive
will be entitled to receive between 0% and 200% of his target award, based on
performance goal attainment during 2020. Executive’s 2020 APP target award
amount will be equal to 100% of his 2020 Base Salary, pro-rated for the portion
of the year during which he is actually employed. (For example, should the
Effective Date be February 1, 2020, the target amount would be $850,000 x 11/12,
or $779,166.61). The Compensation Committee of the Company's Board of Directors
shall determine the performance measurement metric for the 2020 APP award goal
for senior management, including Executive, at its normal quarterly meeting in
February 2020. The Committee retains the right to exercise its discretion, after
the end of 2020, as in prior years, to determine to what extent the APP awards
Executive and the other executive officers have been earned, and reserves the
right to take individual performance factors into account, and to employ
subjective and objective criteria. The pertinent terms of this award shall be as
specified in the 2020 Annual Performance Award Agreement). Executive will be
eligible in 2021 and thereafter to participate in the 2021 APP award or any
other annual executive bonus program, as the same may be adopted, amended,
modified or terminated by the Company, in accordance with its terms. Target
bonuses in future periods will be at the discretion of the Compensation
Committee.

 

(c) Long Term Incentive. Executive will be granted a Multi-year Performance
Period (“MPP”) award for service performed in 2020, 2011 and 2022 under the
Company's 2017 Incentive Plan, to be determined and paid in equity during early
2023. Under this award, Executive will be entitled to receive between 0% and
200% of his target award, based on performance goal attainment during the three
year performance period. Executive’s 2020 MPP target award will be a share
amount with a grant date value equal to 200% of his actual 2020 Base Salary,
pro-rated for the portion of the performance period during which he is actually
employed. The Compensation Committee of the Company's Board of Directors shall
determine the performance measurement metric for the 2020 MPP award goal for
senior management, including Executive, at its normal quarterly meeting in
February 2020. The Committee retains the right to exercise its discretion, after
the end of 2022, as in prior years, to determine to what extent the MPP awards
Executive and the other executive officers have been earned, and reserves the
right to take individual performance factors into account, and to employ
subjective and objective criteria. The other pertinent terms of this award shall
be as specified in the 2020 Multi-year Performance Award Agreement. Executive
will be eligible in 2021 thereafter to participate in the 2021 MPP award or any
other long term executive bonus program, as the same may be adopted, amended,
modified or terminated by the Company, in accordance with its terms. Target
bonuses in future periods will be at the discretion of the Compensation
Committee.

 

4.         Employee Benefits and Policies. Executive will be entitled to four
weeks of vacation with pay during the remainder of 2020, and thereafter will be
entitled to four weeks of vacation per

Page 2 of 10

 

calendar year, unless the Company's then-current vacation policy applicable to
executive officers provides for a greater period. In addition, Executive will be
eligible to participate in all of the Company's employee benefit plans,
policies, and arrangements that are applicable to other executive officers of
the Company (including, without limitation, 401(k), health care, vision, dental,
life insurance and disability), subject to eligibility and otherwise on such
terms and as such plans, policies, and arrangements may exist from time to time.

 

5.         Termination of Employment. In the event Executive's employment with
the Company terminates for any reason, Executive will be entitled to any (a) all
unpaid Base Salary accrued to the effective date of termination, (b) unpaid but
earned short-term or long-term cash bonuses, all unpaid but vested performance
stock awards, all unpaid but vested portions of restricted stock units grants,
subject to the terms of the applicable bonus plan, agreement or arrangement, (c)
all benefits or compensation required to be provided after termination pursuant
to, and in accordance with the terms of, any employee benefit plans, policies or
arrangements applicable to Executive, (d) all unreimbursed business expenses
incurred prior to termination and required to be reimbursed to Executive
pursuant to the Company's policy, and (e) all rights to indemnification to which
Executive may be entitled under the Company's Articles of Incorporation, Bylaws,
or separate indemnification agreement, as applicable. In addition, if the
termination is a “Qualifying Termination” (as defined in Section 6), Executive
will be entitled to the amounts and benefits specified in Section 6.

 

6.         Severance. If Executive's employment is terminated pursuant to a
Qualifying Termination, Executive will receive an amount equal to twice the Base
Salary plus twice the APP award target or other annual cash incentive target of
Executive at the time of termination, payable in 24 substantially equal monthly
installments (the “Severance Amount”). Executive's right to receive the
Severance Amount is contingent upon Executive's continuing compliance with the
provisions of Sections 9, 10 and 11 of this Agreement and subject to the
Executive having executed and delivered to the Company an effective release of
any and all claims in such form as is reasonably acceptable to the Company.
Executive will not be required to mitigate the amount of payments under this
Section 6, nor will any earnings that Executive may receive from any other
source reduce any the Severance Amount. For purposes of this Agreement,

 

(a) “Qualifying Termination” shall mean (i) an involuntary termination of
Executive’s employment by the Company without Cause, or (ii) a termination of
Executive’s employment by Executive for Good Cause.

 

(b) “involuntary termination of Executive’s employment by the Company without
Cause" shall not include termination as the result of death or Disability.

 

(c) "Cause" shall be deemed to exist upon any of the following, determined by a
majority of the members of the Board in its sole discretion: (i) the indictment
of Executive for, or the entry of a plea of guilty or nolo contendere by
Executive to, a felony charge or any crime involving moral turpitude; (ii)
Unlawful conduct on the part of Executive that may reasonably be considered to

Page 3 of 10

 

reflect negatively on the Company or compromise the effective performance of
Executive’s duties as determined by the Board in its sole discretion; (iii)
Executive’s willful misconduct in connection with his duties or willful failure
to use reasonable effort to perform substantially his responsibilities in the
best interest of the Company (including, without limitation, breach by the
Executive of this Agreement), except in cases involving Executive’s mental or
physical incapacity or disability; (iv) Executive’s willful violation of the
Company’s Business Ethics Policy, Code of Ethics or any other Company policy
that may reasonably be considered to reflect negatively on the Company or
compromise the effective performance of Executive’s duties as determined by the
Board in its sole discretion; (v) fraud, material dishonesty, or gross
misconduct in connection with the Company perpetrated by Executive; (vi)
Executive undertaking a position or any activity in or in furtherance of
competition with Company during the Employment Term; (vii) Executive having
caused substantial harm to the Company with intent to do so or as a result of
gross negligence in the performance of his duties; or (viii) Executive having
wrongfully and substantially enriched himself at the expense of the Company.

 

(d) "Disability" shall be deemed to exist if (i) by reason of mental or physical
illness the Executive has not performed his or her duties for a period of six
consecutive months; and (ii) the Executive does not return to the performance of
his duties within thirty days after written notice is given by Company that the
Executive has been determined by the Board of Directors to be "Disabled" under
the Company's long term disability policy.

 

(e) “Good Cause” shall mean a termination of Executive’s employment by
Executive, as a consequence of , and following: (i) a material adverse change in
Executive’s authority and responsibilities without Executive’s consent, (ii) a
material reduction in Executive’s compensation, not proportionally and similarly
affecting other senior executives, without Executive’s consent, or (iii) the
failure of the Company or any successor to fully honor the terms of any
contractual agreements with Executive; provided, that, in any of the foregoing
cases , Executive shall have delivered written notice to the Company of his
intention to terminate his employment for Good Cause within 90 days of the event
or events constituting Good Cause, which notice specifies in reasonable detail
the circumstances claimed to give rise to the Executive’s right to terminate
employment for Good Cause, and the Company shall not have cured such
circumstances within 30 days following receipt of such notice.

 

(f)        Clawback. Executive shall forfeit any unpaid Severance Amount due
pursuant to this Agreement and shall, upon demand, repay any Severance Amounts
already paid hereunder if, after the termination date: (a) there is a
significant restatement of the Company’s financial results, caused or
substantially caused by the fraud or intentional misconduct of the Executive;
(b) Executive breaches any provision of this Agreement, including, without
limitation, the covenants set for in Sections 9, 10 and 11; or (c) the Company
discovers conduct by Executive that would have permitted termination for Cause,
provided that such conduct occurred prior to the termination date.

  

7.        Internal Revenue Code Section 409A.

 

(a)       The payments and the payment schedules set forth herein are intended
to be exempt from, or comply with, Section 409A of the Internal Revenue Code
(“Section 409A”). Accordingly, the

Page 4 of 10

 

Agreement shall be interpreted and performed so as to be exempt from Section
409A, but if that is not possible, the Agreement shall be interpreted and
performed so as to comply with Section 409A. In the event any payments or
benefits are deemed by the IRS to be non-compliant, this Agreement, at
Executive’s option, shall be modified, to the extent practical, so as to make it
compliant by altering the payments or the timing of their receipt. The
methodology to effect or address any necessary modifications shall be subject to
reasonable and mutual agreement between the parties.

 

(b)       It is the intent of the parties that this Agreement provides payments
and benefits that are either exempt from the distribution requirements of
Section 409A of Code, or satisfy those requirements. Any distribution that is
subject to the requirements of Section 409A may only be made based on the
Executive's "separation from service" (as that term is defined under the final
regulations under Section 409A). It is intended that each installment of the
payments and benefits, if any, provided to Executive under this Agreement hereof
shall be treated as a separate “payment” for purposes of Section 409A of the
Code.

 

(c)       Notwithstanding anything to the contrary in this Agreement, in the
event that (i) a distribution of benefits is subject to Section 409A, (ii) at
the time the distribution would otherwise be made to the Executive, the
Executive is a "specified employee" (as that term is defined in the final
regulations under Section 409A), and (iii) the distribution would otherwise be
made during the 6-month period commencing on the date of the Executive's
separation from service, then such distribution will instead be paid to the
Executive in a lump sum at the end of the 6-month period. The foregoing delay in
the distribution of benefits shall be made in conformance with the final
regulations under Section 409A.

 

8.       Internal Revenue Code Section 280G. In the event that the benefits
provided for in this Agreement, when aggregated with any other payments or
benefits or to be received by Executive (the “Aggregate Benefits”), would
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code (the “Code”), and (ii) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
Aggregate Benefits will be either: (a) delivered in full, or (b) delivered as to
such lesser extent as would result in no portion of such Aggregate Benefits
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis of the greatest amount
of Aggregate Benefits, notwithstanding that all or some portion of such
Aggregate Benefits may be taxable under Section 4999 of the Code. Unless the
Company and Executive otherwise agree in writing, any determination required
under this paragraph will be made in writing by an independent certified public
accounting firm engaged by the Company (the “Accounting Firm”) whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
paragraph, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make a determination under this paragraph. To the extent any reduction in
Aggregate Benefits is required by this paragraph, the Company and Executive
shall cooperate so that the reduction results in

Page 5 of 10

 

Executive retaining the maximum amount of the Aggregate Benefits. 

 

9.         Confidential Information. Executive agrees that all aspects of the
Company's business, products, prospects, plans and strategies that have not been
publicly disclosed, including, but not limited to, the identities, needs and
preferences of its customers, internal business operations and pricing
information, manufacturing know-how, technical attributes of products, annual or
strategic business plans or analyses, and any and all other trade secrets
(collectively, "Confidential Information"), are confidential and secret, shall
be maintained in confidence and not disclosed to any third party, and shall
remain the exclusive property of the Company. Any Confidential Information may
be used or disclosed by the Executive solely to discharge his obligations
hereunder, and shall not be used or disclosed for any other purpose, including,
without limitation, for any purpose whatsoever following termination of
Executive's employment. All Confidential Information in tangible form that is
provided to the Executive shall be returned by the Executive to the Company
within 30 days of any termination of employment, together with a statement
certifying: (1) that Executive has returned all Confidential Information in his
possession, (2) that Executive has at all times maintained the confidential
nature of the Confidential Information, and (3) that Executive confirms his
continuing obligations of confidentiality under this Agreement following such
termination.

 

10.         Non-disparagement. During the Employment Term, and thereafter,
Executive will not knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Company, its shareholders, directors or its
officers. The foregoing restriction will not apply to any truthful statements
made in response to a valid subpoena or other compulsory legal process.

 

11.         Restrictive Covenants. Executive acknowledges and recognizes the
highly competitive nature of the Company’s business. Accordingly, Executive
agrees as follows:

 

A.         That for a period of twenty-four (24) months following the
termination of his employment with the Company for any reason, whether on his
own behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business, organization, entity
or enterprise whatsoever (“Person”), Executive shall not directly or indirectly:

 

(i)        operate a Competitive Business;

(ii)        enter into the employ of, or render any services to, any Person in
respect of any Competitive Business;

(iii)            acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; provided, however, that in no event shall ownership of less than
2% of the outstanding capital stock of any corporation, in and of itself, be
deemed a violation of this Release if such capital stock is listed on a national
securities exchange or regularly traded in an over-the-counter market; or

(iv)             interfere with, or attempt to interfere with, any business
relationships between Albany or any of its subsidiaries or affiliates and their
customers, clients, suppliers or investors; and

 

Page 6 of 10

 

B.     That for a period of twenty-four (24) months following the termination of
his employment with the Company for any reason, whether on the Executive’s own
behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business, organization, entity
or enterprise whatsoever, Executive shall not directly or indirectly:

 

(i)        solicit or encourage any employee of the Company or any of its
subsidiaries or affiliates to leave the employment of the Company or any of its
subsidiaries or affiliates; or

(ii)        hire any such employee who was employed by the Company or any of its
subsidiaries or affiliates as of the date of such termination or, if later,
within the six-months before the date the person was hired by Executive.

  

Executive understands that the Company will have the right to seek injunctive
relief in the event that Executive violates this Section 10 because the harm
caused by such violation will be irreparable and difficult to calculate in terms
of monetary damages.

For the purposes of this Section 11, a Competitive Business is any person or
entity that manufactures or sells (a) papermachine clothing or belts used in the
manufacture or paper, nonwovens or fiber cement, or (b) advanced composite
materials, structures or components for use in defense, aerospace or automotive
applications.

 

12.       Blue Pencil Doctrine. It is expressly understood and agreed by
Executive that although Executive considers the restrictions in this Agreement
to be reasonable, if a final determination is made by a court of competent
jurisdiction or an arbitrator that the time or territory or any other
restriction contained in the Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court or arbitrator may determine or indicate to be
enforceable.

 

13.         Board Membership. Upon the termination of Executive's employment for
any reason, Executive will be deemed to have resigned from any seat on the Board
(and from any seats on the boards, and from any offices, of subsidiaries) held
at such time, voluntarily, without any further required action by the Executive,
as of the end of the Employment Term. Executive, at the Board's request, will
execute any documents necessary to reflect his resignation.

 

14.         Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive's death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, "successor" means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive's right to compensation or other benefits will be null
and void.

 

Page 7 of 10

 

15.         Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one (1) day after being sent overnight
by a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 

If to the Company:

 

Attn: Chairman of the Board

Albany International Corp.

218 Airport Drive

Rochester, NH 03867

 

If to the Executive:

 

at the last residential address known by the Company. In addition, the Company
shall make a reasonable effort to fax or e-mail such notice to Executive at his
most recent personal fax number or e-mail address, with a copy to Executive's
lawyer by the same method, to the extent known to the Company.

 

 

16.         Severability. If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.

 

17.         Arbitration. The Parties agree that any and all disputes arising out
of the terms of this Agreement, Executive's employment by the Company,
Executive's service as an officer or director of the Company, or Executive's
compensation and benefits, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in New York, New York under the
American Arbitration Association's National Rules for the Resolution of
Employment Disputes. The Parties agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties hereto agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive's obligations under this Agreement.

 

18.         Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that is signed by duly authorized representatives of
the parties hereto, provided that any benefits or compensation provided to
Executive pursuant to the terms of any plan, program, policy, or arrangement may
be amended or terminated by the

Page 8 of 10

 

Company at any time, in accordance with the terms of such plan, program, policy
or arrangement. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise or understanding that is not
in this Agreement.

Executive acknowledges that Executive is not subject to any contract, obligation
or understanding (whether written or not) that would in any way restrict the
performance of Executive's duties as set forth in this Agreement.

 

19.         Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

 

20.         Survival. The Company's and Executive's obligations under Section 6
and, to the extent provided in Section 6, the Executive's obligations under
Sections 9, 10 and 11, will survive the termination of this Agreement.

 

21.         Headings. All captions and Section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

 

22.         Tax Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

 

23.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Hampshire without regard to any
provisions thereof relating to conflict of laws.

 

24.         Certain Acknowledgment. Executive acknowledges that he has had the
opportunity to obtain legal advice with respect to this Agreement, has had
sufficient time to read, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement. Executive represents that he has no other employment or other
agreement, arrangements or undertakings that might restrict or impair his
performance of this Agreement or to serve as an employee of the Company.
Executive will not in connection with his employment by the Company, use or
disclose any confidential, trade secret, or other proprietary information of any
previous employer or other Person that Executive is not lawfully entitled to
disclose.

 

25.         Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

26.         Certain Disclosures to Governmental Agencies and Others.
Notwithstanding anything herein or in any other agreement with or policy
(including without limitation any code of conduct or employee manual) of the
Company, nothing herein or therein is intended to or shall: (i) prohibit
Executive from making reports of possible violations of federal law or
regulation (even if Executive participated in such violations) to, and
cooperating with, any governmental agency or

Page 9 of 10

 

entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002 or of any other whistleblower protection provisions of state or
federal law or regulation; (ii) require notification to or prior approval by the
Company of any such reporting or cooperation; or (iii) result in a waiver or
other limitation of Executive’s rights and remedies as a whistleblower,
including to a monetary award. Notwithstanding the foregoing, Executive is not
authorized (and the above should not be read as permitting Executive) to
disclose communications with counsel that were made for the purpose of receiving
legal advice or that contain legal advice or that are protected by the attorney
work product or similar privilege. Furthermore, Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (1) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (2) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

 

ALBANY INTERNATIONAL CORP.

 

By:  /s/ Joseph M. Gaug                                                         
Date: January 21, 2020 Name Joseph M. Gaug    Title Secretary             
EXECUTIVE         /s/ A. William
Higgins                                                              Date:
January 21, 2020      A. William Higgins   



Page 10 of 10

 